 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1327 
In the House of Representatives, U. S.,

May 18, 2010
 
RESOLUTION 
Honoring the life, achievements, and contributions of Floyd Dominy. 
 
 
Whereas Floyd Dominy, a legendary Bureau of Reclamation Commissioner dedicated to building dams that would supply society with necessary water and emissions-free power for living and recreation, passed away on April 20, 2010, at the age of 100; 
Whereas Floyd Dominy was born on a farm in Hastings, Nebraska, on December 24, 1909, and graduated from the University of Wyoming in 1933; 
Whereas Floyd Dominy acquired critical war materials, helped resolve food shortages, and served in the U.S. Naval Reserve during World War II; 
Whereas Floyd Dominy joined the Bureau of Reclamation in 1946 as a specialist responsible for procedures by which newly irrigated land on public land could be settled by returning war veterans; 
Whereas Floyd Dominy later served as the Associate Commissioner of the Bureau of Reclamation before being sworn in as Commissioner upon appointment by President Dwight D. Eisenhower; 
Whereas Floyd Dominy served in the same capacity under Presidents John F. Kennedy, Lyndon Johnson, and Richard Nixon; 
Whereas upon his retirement in 1969, Floyd Dominy was and continues to be the longest serving Bureau of Reclamation Commissioner; 
Whereas Floyd Dominy, during his tenure as the Commissioner of the Bureau of Reclamation, played a major role in the authorization and the construction of numerous Federal multi-purpose dams and water projects in the western United States, including Glen Canyon, Flaming Gorge, and Navajo Dams, the Central Arizona Project, San Luis Unit, and the Trinity Division of the Central Valley Project; 
Whereas many of these projects that Floyd Dominy played such a role in creating and constructing continue to be vital to the Nation’s food supply and renewable electricity generation and attract millions of recreationalists each year; and 
Whereas Floyd Dominy was named one of the top ten “Public Works Men of the Year” in 1966 and was awarded for “Outstanding Engineering Achievement in Heavy Construction” in 1974: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Floyd Dominy, former Bureau of Reclamation Commissioner, for his many contributions to the Nation’s water and food supply, recreation, and the environment. 
 
Lorraine C. Miller,Clerk.
